Petition for rehearing has been filed in this case and, amongst other things, it is brought to our attention that in the opinion we say that the plaintiff was guilty of contributory negligence "by placing the loop attached to the iron around his wrist so he could not free himself from the iron in case it should be caught between the belt and the drum," when the evidence does not show that there was any loop attached to the piece of iron referred to and it does not show that such loop was around the plaintiff's wrist. Referring again to the record, we find that this contention is correct. We were probably misled in this conclusion by the statement of counsel at the bar of the Court and in brief stating that plaintiff in error used the iron by "first inserting his hand into a loop which had been made at the holding end of said instrument," taken in connection with the testimony of the plaintiff in error, wherein he said: *Page 317 
"I went down to the drum to clean it off and the iron they had there to use and knock the lumps off, when I went to knock it off it stuck in there and pulled my hand in between the belt and roller."
The natural conclusion was that if the iron pulled the hand of witness between the belt and the roller he had so inserted his hand into the loop, or half-loop, as it is called in some places in the record, in such manner that he could not turn it loose.
Having misconceived the proof made by the evidence in this regard, we feel that a rehearing should be granted and it is so ordered.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.
                    ON PETITION FOR REHEARING